Citation Nr: 0909093	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1969 to January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, CA.  

In January 2008, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Tinnitus was not affirmatively shown to have been present in 
service and current tinnitus, first documented after service, 
is unrelated to an injury or disease of service origin. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in October 2004 and in March 2006.  
The Veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The notice 
included the provisions for the effective date of the claim 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in March 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

In December 2004, the National Personnel Records Center 
reported that the Veteran's service treatment records were 
unavailable.  The RO referred to the unavailability of the 
service treatment records in the supplemental statement of 
the case, dated in January 2007.  The Veteran was afforded VA 
examinations in November 2004 and in February 2008.  

Under the authority of 38 U.S.C.A. § 7109 and 38 C.F.R. 
§ 20.901, in January 2009, the Board obtained a medical 
opinion from the Veterans Health Administration. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 


Factual Background

The service treatment records are unavailable. 

After service, in n September 2004, the Veteran filed the 
current claim of service connection for tinnitus.

On VA examination in November 2004, the Veteran stated that 
during service he exposed to the noise while working on the 
flight deck of an aircraft carrier and on flight line at an 
air field.  As for noise exposure after service, the Veteran 
stated that he was a fire fighter for six years and he worked 
with explosives for five years.  The Veteran described the 
onset of tinnitus about twenty years earlier, which was 
periodic.  The examiner concluded the Veteran had normally 
occurring tinnitus.  

In February 2005, the Veteran stated he first experienced 
tinnitus shortly after his in-service noise exposure. 

In December 2006, the Veteran's private hearing aid dispenser 
concluded that tinnitus in many cases accompanies hearing 
loss caused by acoustic trauma, and if the Veteran's mild 
hearing frequency loss shown on recent examination was caused 
by excessive noise, then tinnitus could easily be related to 
service.  

On VA examination in February 2008, the Veteran stated that 
his tinnitus was not constant or recurrent with no real 
pattern and no definitive start date.  He indicated tinnitus 
was sometimes noticeable when it was very quiet and he was 
unsure of the onset.  The examiner reported that the Veteran 
had an extensive history of post-service noise exposure, but 
she could not resolve the question of onset without the 
service treatment records.  

In view of the conflicting and inconclusive medical opinions, in 
September 2008, the Board requested a medical opinion from the 
Veterans Health Administration.  

The Board asked an otologist for an opinion on the following 
questions:

(1). Does the factual evidence of record 
support a diagnosis of tinnitus?  



(2). If your response to question (1) is 
affirmative, is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
of less than 50 percent) that tinnitus is 
related to in-service exposure to noise 
associated the veteran's duties on the 
flight deck of an aircraft carrier?  

In formulating an opinion, please comment 
on the clinical significance that hearing 
loss and tinnitus were first documented 
in 2004, almost 30 years after service, 
and whether that audiometric findings in 
November 2004 and in January 2008 are 
consistent with noise exposure and 
tinnitus. 

Also, the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

In January 2009, the Chief of the Otolaryngology Section at a 
VA Medical Center responded with the following medical 
opinion, which is summarized as follows. 

After a review of the Veteran's file, the VA physician 
explained that tinnitus is a subjective symptom that occurs 
in a large percentage of the general population and tinnitus 
generally would be evident early on after noise exposure.  
The VA physician stated that if tinnitus were due to the 
direct affects of noise exposure in service, one would not 
expect a many year lag in symptoms or in an evaluation of 
symptoms. 



In the Veteran's case, the VA physician noted that the 
Veteran gave a 20 year history of intermittent tinnitus in 
2004 and concluded that given the long lag time, 20 years, 
and the high incidence of tinnitus in the general population 
and the additional post-service occupational noise exposure, 
tinnitus was not more likely to have been related to his 
noise exposure in service.  

Analysis

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Although service treatment records are unavailable, there is 
no evidence contemporaneous with service from any other 
source to affirmatively show tinnitus was present coincident 
with service under 38 C.F.R. § 3.303(a). 

Even without service treatment records, service connection 
may still be established by continuity of symptomatology 
after service, or by the diagnosis of the disability after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  

The absence of continuity of tinnitus from 1975 to 2004 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints.); 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding 
that "negative evidence" could be considered in weighing the 
evidence).  Here, the evidence of continuity under 38 C.F.R. 
§ 3.303(b) fails not just because of the lack of medical 
documentation, rather the assertions of continuity are not 
credible in light of all the evidence and therefore the 
Veteran's statements and testimony are less probative than 
the negative evidence on the question of continuity.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

As for service connection for tinnitus diagnosed after 
discharge, tinnitus is a condition under case law, where lay 
observation has been found to be competent as to the presence 
of the disability, that is, tinnitus is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although there is competent lay and medical evidence of 
current tinnitus, where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
that is, a relationship between tinnitus and an injury, 
disease, or event of service origin, where a lay assertion of 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements and testimony as competent evidence to 
substantiate the claim that tinnitus is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)

On the question of medical causation, there is competent 
medical evidence for and against the claim of service 
connection for tinnitus.  The evidence of record supporting 
service connection for tinnitus consists of the private 
opinion from the Veteran's private hearing aid dispenser in 
December 2006.  And the evidence against the claim consists 
of the medical opinion obtained from the Veterans Health 
Administration. 



With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieve- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable medical opinion obtained from the Veterans 
Health Administration because the opinion is  rendered by an 
otolaryngologist, is supported by a rationale, is detailed, 
and consistent with the facts other evidence of record.  

The Board rejects the favorable opinion by the Veteran's 
private hearing aid dispenser, which was expressed in terms 
of "possibility."  An opinion expressed in the term of 
possibility also implies that it may not be possible and it 
is too speculative to establish a nexus between the Veteran's 
tinnitus and service.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (The term "possibility" also implies that it "may not 
be possible" and it is too speculative to establish a 
nexus.).  Furthermore, an adequate rationale was not provided 
as the opinion did not address the absence of tinnitus for 
nearly 30 years after service and the post-service 
occupational noise exposure and the medical principle that 
tinnitus is a subjective symptom that occurs in a large 
percentage of the general population and tinnitus generally 
would be evident early on after noise exposure as described 
and applied by the VA physician. 

For the above reasons, in balancing the weight of the 
opinions, the Board places greater weight on the unfavorable 
nexus opinion, which is that it is not more likely that the 
Veteran's tinnitus is related to noise exposure during 
service. 





As the Board may consider only independent medical evidence 
to support its finding as to a question of medical causation 
and as the preponderance of the evidence is against the claim 
of service connection for the reasons articulated, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for tinnitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


